DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
As to Claim 2:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a ground terminal opening detection circuit connected to the ground terminal and the status output terminal, 
the ground terminal opening detection circuit being configured 
to detect a state in which the ground terminal is opened, based on a rise in a potential of the ground terminal, and 
to output, via the status output terminal, a detection signal in response to the detection of said state, 
wherein the ground terminal opening detection circuit includes: 
 . . . a switching element configured to be turned on by the potential of the ground terminal pulled up by the pull-up circuit in the state in which the ground terminal is opened.
As to Claim 4:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a ground terminal opening detection circuit connected to the ground terminal and the status output terminal, 
the ground terminal opening detection circuit being configured 
to detect a state in which the ground terminal is opened, based on a rise in a potential of the ground terminal, and 
to output, via the status output terminal, a detection signal in response to the detection of said state, 
wherein the ground terminal opening detection circuit includes: 
 . . . a first switching element configured to be turned on by the potential of the ground terminal pulled up by the pull-up circuit in the state in which the ground terminal is opened; 
 . . . a second switching element configured to be turned off in response to the first switching element being on, 
wherein the second switching element has 
a first terminal, at a high potential side thereof, connected to the status output terminal, and 
a second terminal, at a low potential side thereof, connected to the second ground terminal.
As to Claim 6:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a ground terminal opening detection circuit connected to the ground terminal and the status output terminal, 
the ground terminal opening detection circuit being configured 
to detect a state in which the ground terminal is opened, based on a rise in a potential of the ground terminal, and 
to output, via the status output terminal, a detection signal in response to the detection of said state, 
wherein the ground terminal opening detection circuit includes: 
 . . . a switching element configured to be turned on by the potential of the ground terminal pulled up by the pull-up circuit in the state in which the ground terminal is opened; 
 . . . a reverse-current prevention diode having an anode terminal thereof connected to an anode terminal of the Zener diode; and 
a protection resistor having one terminal thereof connected to a cathode terminal of the reverse-current prevention diode.
As to Claim 9:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a load opening detection circuit connected to the output terminal, 
the load opening detection circuit being configured to detect a load opening based on a potential of the output terminal; 
a logic circuit connected to the power semiconductor switch and the first status output terminal, 
the logic circuit being configured 
 . . . to output, via the first status output terminal, a first detection signal in response to the detection of the load opening; 
a ground terminal opening detection circuit connected to the ground terminal and the second status output terminal, 
the ground terminal opening detection circuit being configured 

to output, via the second status output terminal, a second detection signal in response to the detection of the ground terminal opening; and 
a controller configured to make a distinction between the load opening and the ground terminal opening based on levels of the first detection signal and the second detection signal.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/DM/             Examiner, Art Unit 2849
/LINCOLN D DONOVAN/             Supervisory Patent Examiner, Art Unit 2842